816 F.2d 681
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert E. MOORE, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 87-5076.
United States Court of Appeals, Sixth Circuit.
April 16, 1987.

Before MARTIN, WELLFORD and MILBURN, Circuit Judges.

ORDER

1
This matter is before the Court pursuant to a show cause order entered on January 29, 1987.


2
It appears from the file that the final order of the district court was entered on October 24, 1986.  The notice of appeal filed on December 29, 1986, was six days late.  Rules 4(a) and 26(a), Federal Rules of Appellate Procedure.  The above-referenced show cause order was entered requiring the appellant to show cause why the appeal should not be dismissed for lack of jurisdiction by February 19, 1987.  On February 9, 1987, appellant moved for appointment of counsel and for an extension of time pending appointment of counsel.  However, appellant failed to show cause why his appeal was late and why his appeal should not be dismissed.


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Rule 4(a), Federal Rules of Appellate Procedure, is a mandatory and jurisdictional prerequisite which this Court can neither waive nor extend.   Peake v. First National Bank & Trust Co., 717 F.2d 1016 (6th Cir.1983).  Rule 26(b), Federal Rules of Appellate Procedure, specifically provides that this Court cannot enlarge the time for filing a notice of appeal.


4
Accordingly, it is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.